Exhibit 10.5

 

EXECUTION COPY

 

TERMINATION OF AMENDED AND RESTATED

OUTSOURCE AGREEMENT

 

This Termination of Amended and Restated Outsource Agreement (this “Agreement”),
dated as of October 27, 2008, is made by and between GKK Manager LLC, a Delaware
limited liability company (the “Manager”), and SL Green Operating Partnership,
L.P., a Delaware limited liability company (“SL Green”).

 

Reference is made to that certain Amended and Restated Outsource Agreement (the
“Outsource Agreement”), dated as of April 19, 2006, made by and between the
Manager and SL Green.  Upon executing this document below, the undersigned
parties to the Outsource Agreement hereby acknowledge and agree that such
Outsource Agreement has been terminated in its entirety and shall no longer be
in force or effect as of September 30, 2008 and all obligations of the
undersigned parties thereunder or relating thereto have been satisfied in full
and no payment of any fees, expenses or other amounts are payable thereunder.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

This Agreement may be executed and delivered via facsimile in separate
counterparts, each of which, when so executed and delivered, shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(Remainder of Page Intentionally Left Blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

 

GKK MANAGER LLC

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title:   Chief Legal Officer

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By:

 /s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title:   Chief Legal Officer

 

[Signature Page for Termination of Amended and Restated Outsource Agreement]

 

--------------------------------------------------------------------------------